Citation Nr: 0727075	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  03-23 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher evaluation in excess of 10 
percent for bilateral pes planus prior to March 24, 2006.

2.  Entitlement to a higher evaluation in excess of 30 
percent for bilateral pes planus  on or after March 24, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
August 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  In 
May 2007 RO decision, the veteran was granted an increased 
evaluation of 30 percent effective March 24, 2006, which was 
delineated in the accompanying May 2007 supplemental 
statement of the case (SSOC).  The Board notes that the grant 
of 20 percent on the May 2007 RO decision appears to be in 
error, and the SSOC correctly assigned a 30 percent rating 
for the veteran's bilateral foot condition.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  

On a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the grant of the 30 percent rating is not a 
full grant of the benefits sought on appeal, and since the 
veteran is still seeking a higher rating, the matters remain 
before the Board for appellate review, and the issues are as 
characterized as above.  

In his substantive appeal to the Board, received in August 
2003, the veteran requested a travel board hearing.  In 
February 2006, the veteran presented testimony at a personal 
hearing conducted at the Waco RO before Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ) who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination 
in this case.  A transcript of this personal hearing is in 
the veteran's claims folder.
During his February 2006 hearing, it appears that the veteran 
is making claims for service connection for ankle and leg 
conditions on either a direct basis or as secondary to his 
service-connected pes planus.  Further, the veteran also 
appeared to contend that he could not work due to his 
service-connected pes planus.  The Board refers these issues 
to the RO for any appropriate action.  


FINDINGS OF FACT

1.  Prior to March 24, 2006, bilateral pes planus was not 
manifested by severe acquired flatfoot with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, that was 
unilateral or bilateral in nature.  

2.  On or after March 24, 2006, bilateral pes planus is not 
manifested by pronounced acquired flatfoot with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, that is unilateral or bilateral in 
nature.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus were not been met prior to March 24, 
2006.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2006).

2.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus have not been met on or after March 
24, 2006.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5276 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The veteran was provided with a second notice letter dated in 
May 2006 that also fully satisfied the duty to notify 
provisions.  

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In a letter dated in May 2006, the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as an increased evaluation is not 
warranted.

As such, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  All available service 
medical records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran testified at a 
personal hearing in February 2006.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a statement of the case and 
SSOC, which informed them of the laws and regulations 
relevant to his claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.




LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran was assigned a 10 percent disability evaluation 
for bilateral pes planus for the period between December 27, 
1954, to March 24, 2006, and is currently assigned a 30 
percent disability evaluation effective from March 24, 2006, 
pursuant to 38 C.F.R. 4.71a, Diagnostic Code 5276.  Under 
that diagnostic code, moderate acquired flatfoot with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo Achillis, pain on manipulation and use of the feet, 
bilateral or unilateral, warrants a 10 percent evaluation.  
Severe acquired flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, that is unilateral in nature 
warrants a 20 percent evaluation, and, if bilateral in 
nature, a 30 percent evaluation is warranted.  Pronounced 
acquired flatfoot with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances, that is 
unilateral in nature warrants a 30 percent evaluation and, if 
bilateral in nature, a 50 percent evaluation is warranted. 

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.

I.  Entitlement to a higher evaluation in excess of 10 
percent for bilateral pes planus prior to March 24, 2006.

As noted above, the veteran was assigned a 10 percent 
disability evaluation for bilateral pes planus prior to March 
24, 2006, pursuant to 38 C.F.R. 4.71a, Diagnostic Code 5276.  
In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher rating for bilateral pes 
planus prior to March 24, 2006.  The medical evidence of 
record for that period does not show severe acquired flatfoot 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities, 
that is unilateral or bilateral in nature.  Nor does the 
medical evidence during that period show pronounced acquired 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, that is unilateral or 
bilateral in nature.  

In this regard, during the April 2003 VA examination, the 
examiner found a mild flattening of the arch, ankle 
dorsiflexion to 30 degrees and plantar flexion to 50 degrees, 
and free inversion and eversion of the feet.  The veteran was 
able to contract the medial supportive tendons with good 
strength.  There was no instability or abnormal calluses.  
The veteran's gait was not found to be abnormal.  The 
diagnosis was mild flat feet.  Importantly, there were no 
findings of severe flatfoot with objective evidence of marked 
deformity, pain on manipulation and use accentuated, no 
indications of swelling on use, and no characteristic 
callosities to warrant a higher rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  As such, pes planus was not shown to 
more nearly approximate the criteria for a 20 percent 
evaluation or higher under Diagnostic Code 5276 prior to 
March 24, 2006.

Further, the examiner opined that an x-ray finding of 
degeneration of the metatarsal joint of the right great toe 
was not related to pes planus.  Therefore, the veteran is not 
entitled to a separate or higher rating based on the finding 
of arthritis.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's bilateral pes planus 
is not warranted on the basis of functional loss due to pain 
in this case, as the veteran's symptoms were supported by 
pathology consistent with the assigned 10 percent rating, and 
no higher.  In this regard, the Board observes that the 
veteran's complaints of pain were contemplated in the 
assigned 10 percent disability evaluation.  As such, the 
Board is of the opinion that this evaluation already 
encompassed any pain that the veteran experienced in his 
feet.  Therefore, the Board finds that the preponderance of 
the evidence is against an increased evaluation for the 
veteran's bilateral pes planus prior to March 24, 2006.

II.  Entitlement to an evaluation in excess of 30 percent for 
bilateral symptomatic pes planus on or after March 24, 2006.

As noted above, the veteran was assigned a 30 percent 
disability evaluation for bilateral pes planus on March 24, 
2006, pursuant to 38 C.F.R. 4.71a, Diagnostic Code 5276.  In 
considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher rating for bilateral pes 
planus on or after March 24, 2006.  The medical evidence does 
not show pronounced acquired flatfoot with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
that is unilateral or bilateral in nature.  In this regard, 
the a private medical report from S.W. dated March 24, 2006, 
reflected that the veteran had no significant forefoot or 
hind foot deformity.  His tibiotalar and subtalar range of 
motion was within functional limits.  He had pain with 
palpation over the metatarsal heads and of the plantar aspect 
of his heel.  The veteran was able to initiate single toe 
raise although it did produce pain in the anterior aspect of 
his ankles.  There was an appropriate amount of calcaneal 
inversion with the toe raise.  The veteran was not shown to 
have significant deformity on either his right or left foot.  
There were degenerative changes within the first metatarsal 
joint of his right foot and clinical evidence of 
metatarsalgia.  The examiner noted that he discussed the use 
of proper orthopedic footwear with the veteran and the role 
his weight played in his foot pathology.  

During a February 2007 VA examination, the examiner commented 
that the veteran was obese, walked without a limp, did not 
use a cane, and wore arch support orthotic inserts.  His 
heels were moderately callused.  There was tenderness to 
palpation of the dorsal and plantar metatarsal heads, 
subtalar joints, Achilles tendon insertions, and insertion of 
the plantar fasciae on the calcanei.  However, the tenderness 
was not characterized as extreme.  Additionally and 
significantly, there were no indications of pronounced 
acquired flatfoot with marked pronation, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, or no improvement by orthopedic shoes or 
appliances.  Therefore, after considering the evidence of 
record and the veteran's complete disability picture, the 
Board is of the opinion that the veteran's symptoms more 
nearly approximate the criteria for a 30 percent rating.  As 
such, the Board finds that the veteran has not been shown to 
have met the criteria for a 50 percent evaluation under 
Diagnostic Code 5276 on or after March 24, 2006.

The Board notes that the veteran has finding of metatarsalgia 
on his March 2006 private report from S.W.  The Board notes 
that metatarsalgia is defined as "pain and tenderness in the 
metatarsal region"  Dorland's Illustrated Medical Dictionary 
1138 (30th ed. 2003).  However, even assuming without 
deciding that the veteran's metatarsalgia is related to his 
service-connected pes planus, the veteran is not entitled to 
a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5279.  In this regard, pain is already contemplated under his 
30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  
Separate disability ratings may only be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As such, 
the veteran is not entitled to a separate rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5279.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's bilateral pes planus 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 30 
percent rating, and no higher.  The Board acknowledges the 
aforementioned findings of tenderness to palpitation during 
the February 2007 VA examination, but noted that the examiner 
commented that although the veteran complained of pain 
throughout the repetitive motion testing, it appeared to be 
exaggerated with functional overlay.  Significantly, there 
were no findings of weakness, fatigability, or loss of 
coordination during the range of motion assessment.  The 
veteran testified during his February 2006 that his feet hurt 
and swelled, he could not walk more than 10 or 15 minutes 
without stopping to rest, and could not stand too long.  
However, the Board observes that the veteran's complaints 
were contemplated in the assigned 30 percent disability 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's bilateral pes planus on or after 
March 24, 2006.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected disability 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disability.  Although the private March 2006 examiner 
recorded the veteran's history that he was currently retired 
and was unable to work secondary to his painful foot 
condition, the examiner did not comment on his employability.  
In the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected disability under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).




ORDER

Entitlement to a higher evaluation in excess of 10 percent 
for bilateral pes planus prior to March 24, 2006, is denied.

Entitlement to a higher evaluation in excess of 30 percent 
for bilateral pes planus  on or after March 24, 2006, is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


